DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species C in the reply filed on 10/20/21 is acknowledged.
Claims 4, 5, and 16-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fielder (US 2018/0346007 A1).
With respect to claims 1 and 2, Fielder discloses a handcart comprising a chassis unit 20, tilting container 23, front wheel 24, 25, rear wheels 30, chassis frame 20, prime mover or hydraulic motor 60, said container is capable of being selected from a group of a first and second identical containers since said container is removable and therefore replaceable, as shown in figures 1-8.



    PNG
    media_image1.png
    458
    527
    media_image1.png
    Greyscale

	With respect to claim 11, Fielder discloses hand grip 43 with operation member or throttle switch or auxiliary brake mechanical brake, which disengages the drive of the transmission if the user releases grip of the hand grip, as shown in figures 3-6 and recited in para. 40.
	With respect to claim 12, said prime mover or motor will drive said wheels when said operation member is operated by a user, as recited in para. 40.
With respect to claim 13, said handcart engine inherently includes a transmission, engine output shaft, and wheel drive shaft, as is required for the engine to drive the wheels.
.

Allowable Subject Matter
Claims 6-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/               Primary Examiner, Art Unit 3618